Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4 and 5 are objected to because of the following informalities: 
Claim 1, line 20, “longitudinal access” should be -- longitudinal axis--.
	Claim 1, line 23, “the batter part” should be -- the battery part--.
Claim 4, line 20, “longitudinal access” should be -- longitudinal axis--.
Claim 5, line 19, “longitudinal access” should be -- longitudinal axis--.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1, 4 and 5 all recite “the first and second interference reduction parts cooperating to create a standoff between a surface of the battery closest to an interior surface of the battery part and a rear facing portion of the top handle.”  The limitation “standoff” does not appear to be set forth in the specification as originally filed and has been taken to mean a --distance--.

Claim Rejections - 35 USC § 112(a)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “to create a standoff between a surface of the battery closest to an interior surface of the battery part and a rear facing portion of the top handle.”  It is not clear what is the interior surface of the battery part being referenced such that it can be determined what the closest interior surface of the battery part is to the interior surface. 
The Applicant is essentially claiming that the interference parts hold a surface of the battery at a distance from a rear facing portion of the top handle, and that this surface of the battery is closest to the interior surface of the battery part.  However, the surfaces that are at a distance from the facing portion of the top handle are not the closest surfaces to an interior surface of the battery part.  Are the Applicants trying to claim that 90c is the surface of the battery closest to an interior surface 15 and that the first and second interference parts hold 90c at a distance from the rear facing portion of the top handle?

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 is identical to claim 6 and both claims 6 and 7 depend directly from claim 1. 
Claim 12 is identical to claim 11 and both claims 11 and 12 depend directly from claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (U.S. Publication 2019/0240859) in view of Robkamp et al. (U.S. Publicaiton 2010/0218967), herein referred to as Robkamp. 
In regards to claim 1, 4 and 5, Huber discloses an electric power device comprising: a body case (housing 60); a work tool (chain saw) protruding forward from a front side of the body case (60); a motor (drive motor; paragraph [0026/0031]) operably connected to the work tool to drive the work tool; and a battery (battery fed electric motor; paragraph [0026/0031]; fig. 2) operably connected to the motor to supply electric power to the motor, wherein the motor is accommodated in the body case (60), a top handle (62) is mounted to the body case and is extended in a longitudinal direction at an upside with respect to the body case, a side handle (left side handle per Fig 3) is mounted to the body case and is provided at one of a right side surface and a left side surface of the body case (on both sides of the body case), the battery is detachably mounted in a battery part formed behind the top handle (back inside section of 60), the battery part comprising a holding part (opening for the battery) with a transverse edge (annotated below) of the holding part, the battery part intersecting a longitudinal axis of the top handle with the transverse edge positioned below a top surface of the top handle (as shown with dashed line annotated below and in at least in Figure 5 or 7, wherein the edge is beneath a horizontal line extending from the handle) so as to provide a gap (at least defined by the thickness of the transverse edge) between the battery and the rear face of the top handle (62), and first and second interference reduction parts (curved parts of the holding part and battery; annotated below), the first interference part fixed to the battery part (curved side edge of the battery holding part), the second interference part fixed to the battery (curved top side of the battery), the first and second interference reduction parts cooperating to create a standoff (distance) between a surface of the battery (surface of the curved top of the battery) closest to an interior surface of the battery part and a rear facing portion of the top handle (back of the handle) so as to reduce interference with a palm or wrist holding the top handle when an operator extends an arm rearward.

    PNG
    media_image1.png
    678
    765
    media_image1.png
    Greyscale

Although it is common in the art, Huber is silent as to the attachment of the battery and therefore does not positively disclose that the battery part comprises a holding part with an attachment /detachment mechanism of parallel arms coupled to one another by the transverse edge of the holding part, the attachment/detachment mechanism securing the battery to the battery part.   Attention is further directed to the Robkamp chain saw with a housing holding a motor 50 and battery pack 1.  Similar to Huber, Robkamp discloses that the battery pack extends into the housing from above and is fully secured within the housing and surrounded by the battery compartment.  Robkamp discloses that the battery has grooves 6 that align with guide ribs 56 formed on the front and back walls of the battery compartment.  These guide grooves and ribs serve for precise installation and arrangement of the battery within the battery compartment.  It similarly would have been obvious, if not already present, to have utilized elongated guide ribs or arms in the battery compartment/holding part of the Huber housing for securing and accurately positioning the Huber battery as taught by Robkamp within the tool.
In regards to claim 6, 9 and 10, the modified device of Huber discloses wherein the battery part is inclined such that an upper part thereof is positioned posterior to a lower part thereof (per at least Fig. 9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (U.S. Publication 2019/0240859) in view of Robkamp et al. (U.S. Publicaiton 2010/0218967), herein referred to as Robkamp and in further view of Haneda et al. (U.S. Publication 2015/0375416).  The modified device of Robkamp does not disclose that the upper part of the battery is positioned above an upper end edge of a rear end part of the top handle.  Attention is further directed to the Haneda chainsaw.  Haneda discloses that there are many locations for the placement of the battery. In Figure 11, Haneda discloses that the battery extends from the back of, yet above the handle in a vertical orientation and in Figure 14, the battery extends from the backside of the handle, but beneath the plane of the handle.  Thus Haneda has demonstrated that it is known to provide the battery in several locations along the top chainsaw handle that either extend above or below the top surface.  Moreover, the difference between Huber and the claimed invention amounts to a change in size of the battery to accommodate a larger or more elongated battery, which modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Thus as shown by Haneda to be known to place the battery either above or below the top surface of the handle and as the difference between Huber and the claimed invention amounts to a change in length of the battery, it would have been obvious to one having ordinary skill in the art to have increased the size of the battery the small amount to extend over the upper end edge of the handle without materially affecting the function of the battery. 

    PNG
    media_image2.png
    658
    764
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724